Title: To James Madison from James Monroe, 10 September 1819
From: Monroe, James
To: Madison, James


Dear SirOak hill Loudoun near Aldie Sepr 10. 1819.
I receiv’d at Washington your letters respecting Mr. Lehre, Mr R. B. Lee & Mr Scott, and in consequence of the pressure of business there, declind answering them, untill after my arrival here.
I had made up my opinion while in So. Car: in favor of Mr Pringle, who is a republican, President of the State Senate, and without being a very popular man, respected by all. The opposing candidates were Mr Hunt & Mr Lehre. The first mention’d is an Englishman, natura[li]sed some 14. or 15. years since, represented to have been a federalist in his outset, to have married a sister of Mr Gaillard, & to have afterwards become a republican, of so great zeal as to merit a check from his friends. He has a large family & was supported by Govr Geddes, Mr Ths. Pinckney, the Mr Gaillards, & perhaps a majority of the merchants in Charlestown. I had however satisfactory reason to believe, that his nomination would not have been agreeable to the State, but rather offensive. Mr Lehre on the whole stands well. The only fact alledged against him, that I heard of, was, that being chargd with the estate of some orphans, his relations as I presume, a judgment was obtained against him by them, which then affected his credit. Extenuating circumstances were nevertheless urgd in his favor, & such had been his general conduct since, & the confidence reposed in him, public & private, that that charge seemd to merit no great attention. Against Mr Pringle, nothing was said, while all spoke well of him, except, those in opposition, on the late occasion. Much clamour will doubtless be heard against his appointment, great part of which will proceed from the rival candidates and their friends, who it is probable, each, would have made more if the other had been preferrd.
A case has lately occurrd in Alexa., which will give even more trouble, & probably excite more clamour, let it be decided as it may, I refer to the vacancy created by the death of the Collector, Col Simms. His son is a Candidate, & is supported by a memorial signd by almost all the town, without distinction of parties. The distress of the family is representd as likely to be extreme, if the office is not given to him. The most respectable republicans, on the other hand, are rival candidates, among whom are, Genl Thompson Mason, George Taylor & Dr. Peake, who have presented recommendations, from the republicans, since the simpathy of the moment subsided. The violence of the father in opposition to the govt. in which the son is said to have participated, is objectd to him. The objection to a succession in office, of the son to the father, obviously occurs, and which merits particular attention. It is said that a case occurr’d in Alexa., fixing a precedent against such succession, on the death of Col: Gilpin, by rejecting the claim of his son, a republican of merit, seeking a provision for a family equally numerous with that of Col: Simms, & equally distressd. I will thank you to communicate to me in confidence the circumstances of that case. Col: Gilpin held the post office.
On my arrival at Washington, I had not recoverd in any degree from the fatigue, & exhaustion, in which you saw me at your house. The pressure of business, at so hot a season, prevented it. As soon as I could escape, from the most interesting duties, I came here with my family, with intention to return there myself; if circumstances requird it, as they probably will more than once before the meeting of Congress. Our accomodation is limited, but sufficient for ourselves, and by being here, I shall promote the improvment of the estate, & thereby promote the ultimate object, as, I hope, of an advantageous sale, so indispensible, after the expences heretofore incurrd, & neglect in the managment of my affairs, to our comfort. With best respects and wishes for you⟨r⟩ own happiness & that of Mrs Madison from my family, I am dear Sir sincerely yr friend
James Monroe
